J. FRITZ GORDON, Circuit Judge.
This matter came on before me upon the appeal of J. B. Fortune from his conviction for violating section 30-55(a) of the Code of Metropolitan Dade County. That section provides that a driver, when approaching a railroad crossing under certain par*140ticular circumstances set out in the ordinance, shall stop and shall not proceed to do so until he can do so safely.
The facts in this case reveal that the appellant came to a complete stop at the railroad track in obedience to a flashing red light. Then, with the only train on the tracks moving away from the crossing, he proceeded to cross the railroad tracks. At the time he crossed, the railroad’s warning signals were still flashing and the bell was ringing.
This court holds that the evidence is not sufficient to support the judgment of the trial court. Section 30-55(a) does not require a vehicle to remain stopped at the railroad tracks until the flashing red light ceases. It does require a driver to remain stopped when a train is approaching, and had the evidence revealed that the appellant had proceeded to cross the tracks when the signal devices were giving warning of an approaching railroad train, he would clearly have been guilty. As the facts do not reveal this, the conviction must be reversed and the appellant discharged.